UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1224



ESTATE OF ANNE F. GRECO, Deceased; FREDERICK
D. GRECO, Co-Administrator,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.




Appeal from the United States Tax Court.    (Tax Ct. No. 20683-94)


Submitted:   May 20, 1998                  Decided:   August 12, 1998


Before WIDENER and LUTTIG, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frederick D. Greco, Appellant Pro Se. Jonathan Samuel Cohen, John
A. Dudeck, Jr., UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The estate of Anne Greco and the co-administrator of her

estate appeal from the tax court’s decision upholding the Commis-

sioner’s determination of a deficiency in the estate’s tax liabil-

ity in the amount of $24,726.53.       We have reviewed the record, the

tax court’s opinion, and this court’s decision in Patten v. United

States, 116 F.3d 1029 (4th Cir. 1997) (decided while this appeal

was pending), and find no reversible error. Accordingly, we affirm

on the reasoning of the tax court. Estate of Greco v. Commissioner,

No. 20683-94 (U.S. Tax Ct. Dec. 17, 1996). We deny Appellee’s

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2